 In the Matter Of PARAGON PACI{ING COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 87, AFLCase No. 19-R-1562.-Decided October 10, 1945Mr. Frank B. Kistner,of Astoria, Oreg., for the Company.Mr. Henry Niemela,of Astoria, Oreg., for the C. I. O.Mr. C. R. Owen,of Portland, Oreg., for the Operating Engineers.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Internafional Union of OperatingEngineers, Local Union No. 87, AFL, herein called the OperatingEngineers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Paragon Packing Com-,p'any,Astoria,Oregon, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Erwin A. Peterson, Trial Examiner. Said hearingwas held at Astoria, Oregon, on June 25, 1945. The Company," theOperating Engineers, and the Columbia River Fishermen's Protec-tive Union, C. I. 0., herein called the C. I. 0., appeared and partici-pated.All parties were afforded, full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TTIECOILPANYParagon Packing Company, an Oregon corporation, is engaged inthe general fish business.The Company's main office and principalplace of business is at Astoria, Oregon, in addition to, which it also64 N. L.R.B,No.4-12 PARAGON PACKING _COXIPANY13,maintains a processing plant at Hoquiam, Washington.Only the.Company's Astoria operations are involved in this proceeding.TheCompany employs at its Astoria plant during its peak season 'ap-proximately 200 people.During the year 1944 the Company's. saleswere valued in excess of $500,000, approximately 90 percent of whichrepresents sales and shipments to purchasers located -outside theState of Oregon.The Company. admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational Union of Operating Engineers, Local Union No. 87,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Columbia River Fishermen's Protective Union, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.111.THE ALLEGED APPROPRIATE UNITIn December 1942, the Operating Engineers petitioned the Boardfor certification as the exclusive bargaining representative of dll oper-ating engineers and apprentices- employed by the Company.TheBoard dismissed the ,petition upon finding that the bargaining unitsought was inappropriate.'On April 26; 1945, the Operating En-gineers again filed a petition with the Board requesting certificationin a bargaining unit of operating engineers.The Company contendsthat the unit sought is inappropriate and also that the Company's con-tract with the C: I. 0. constitutes a bar. In view of our finding as tothe appropriate unit, hereinafter set forth, it is unnecessary to deter-mine the issue raised by the Company with respect to.the contract,The Company employs five. operating engineers, one of whom occu-pies the position of chief engineer.The operating engineers work'inthe cold storage department, operating and maintaining the Com-pany's refrigeration equipment; they regulate and control tempera-tures in the ice tanks and in the freezing and cold storage rooms. Theoperating engineers, as a whole, are not skilled craftsmen ; 2 mostof them received-their training and experience in refrigerationmechanics after being employed by the Company. Although the Com-pany previously required its operating engineers to serve an appren-ticeship of at least 6 months, it now permits them to assume the fullresponsibilities of their job with no more than a single month's train-iMatter of Paragon Packing Company,52 N: L R B 538.`2The chief engineer,a skilled mechanic,is the sole person qualified to repair the plant'srefrigeration equipment. 14DECISIONS OF NATIONAL LABOR- RELATIONS BOARD.ing.The record also indicates that the operating engineers receive thesame rate of pay as- the cold storage workers and occasionally do repairwork, similar to that performed by other maintenance employees in'the plant.In the earlier proceeding, we held that the operating engineers werenot a skilled craft group entitled to recognition in a separate bargain-ing_unit.3The record here presents no evidence that the. duties of theoperating engineers have materially changed since that decision.Although 'the operating engineers now devote a greater part of theirtime to strictly refrigeration work,'we do not deem.this fact, by itself,sufficient reason to warrant a reversal of our previous determina-tion.Accordingly, we find that the bargaining unit sought by, theOperating Engineers is inappropriate for, the purposes of collectivebargaining.IV. THE ALLEGED 'QUESTION CONCERNING REPRTSENTATIONSince, as we have held in Section III, above, the unit sought by theOperating Engineers is' inappropriate for the purposes of collectivebargaining, we find that no question affecting commerce has arisenconcerning.the representation of employees of the 'Company withinthe meaning of Section 9 (c) of the National Labor Relations Act.Weshall, therefore, dismiss the petition.ORDERUpon the basis of the- foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Paragon Packing Company, Astoria, Oregon, filedby International Union of Operating Engineers, Local Union No. 87,AFL, be, and it hereby is, dismissed.See footnote1, supra.